 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 1 of 24 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Felix Miguel Armijos, individually and on behalf all other
employees similarly situated,
                                       Plaintiffs,
                                                                Case No.
                         - against -
                                                                COLLECTIVE ACTION
Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee       COMPLAINT
Shop, Tasty Chaulafan Corp. d/b/a El Pequeño Coffee
Shop, Carlos A. Segarra, and Juan Carlos Segarra,

                                       Defendants.


       Plaintiff Felix Miguel Armijos (“Plaintiff” or “Plaintiff Armijos”) on his own behalf and

on behalf of all others similarly situated, by and through his undersigned attorneys, Hang &

Associates, PLLC, hereby files this complaint against the Defendants Cositas Ricas Ecuatorianas,

Corp., d/b/a El Pequeño Coffee Shop, Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop,

Carlos A. Segarra and Juan Carlos Segarra, (collectively “Defendants”), alleges and shows the

Court the following:

                                          INTRODUCTION

       1.     This is an action brought by Plaintiff on his own behalf and on behalf of similarly

situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law, arising from Defendants’ various willful and unlawful

employment policies, patterns and/or practices.

       2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 2 of 24 PageID #: 2




failing to pay their employees, including Plaintiff, overtime compensation for all hours worked

over forty (40) each workweek.

       3.      Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wages, (2) unpaid overtime compensation, (3) liquidated

damages, (4) prejudgment and post-judgment interest; and (5) attorneys’ fees and costs.

       4.      Plaintiff alleges pursuant to New York Labor Law § 650 et seq. and 12 New York

Codes, Rules and Regulations §§ 146 (“NYCRR”) and New York Common law that he is entitled

to recover from the Defendants: (1) unpaid minimum wages, (2) overtime compensation, (3)

unpaid “Spread of Hours” premium, (4) unpaid agreed upon wages, (5) compensation for failure

to provide wage notice at the time of hiring and failure to provide paystubs in violation of the

NYLL, (6) liquidated damages equal to the sum of unpaid minimum, unpaid spread of hours

premium, and unpaid overtime compensation pursuant to the NY Wage Theft Prevention Act, (7)

prejudgment and post-judgment interest; and (8) attorney’s fees and costs.

       5.      Plaintiff further alleges pursuant to the FLSA and NYLL that he is entitled to

recover from the Defendants (1) lost wages (2) front pay (3) compensatory damages (4) punitive

damages (5) prejudgment and post-judgment interest; and (6) attorney’s fees and costs in violation

of FLSA and NYLL’s anti-retaliation provisions.

                                    JURISDICTION AND VENUE

       6.      This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New York Labor

Law claims pursuant to 28 U.S.C. § 1367(a).




                                                2
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 3 of 24 PageID #: 3




       7.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                            PLAINTIFF

       8.      Plaintiff Felix Miguel Armijos is a resident of Queens and was employed as a cook

by Defendants, with its principal place of business at 86-10 Roosevelt Avenue Unit #4, Jackson

Heights, NY 11372, from on or about January 1, 2003 to February 7, 2019.

                                       DEFENDANTS

       9.      Upon information and belief, Defendants Carlos A. Segarra and Juan Carlos

Segarra (“Individual Defendants”) are co-owners, officers, directors and/or managing agents of

both Corporate Defendant Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop and

Corporate Defendant Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop, an Ecuadorian-style

restaurant located at 86-10 Roosevelt Avenue, Jackson Heights, NY 11372.

       10.     Individual Defendants hold themselves out as developers, managers and owners of

a chain of restaurants and describe themselves as a close-knit family run team that has been in the

restaurant business for over 18 years. Individual Defendants operate two restaurants in Jackson

Heights, NY. One of the restaurants is El Pequeño Coffee Shop, who has been owned by both

Corporate Defendants, which are owned by the same Individual Defendants.

Carlos A. Segarra:

       11.      Upon information and belief, Defendant Carlos A. Segarra is an owner, officer,

director and/or managing agent of Cositas Ricas Ecuatorianas Corp. d/b/a El Pequeño Coffee Shop

and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop located at 86-10 Roosevelt Avenue,

Jackson Heights, NY 11372.


                                                  3
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 4 of 24 PageID #: 4




       12.     Upon information and belief, Defendant Carlos A. Segarra participated in its day-

to-day operations, acted intentionally and maliciously, is an employer pursuant to FLSA, 29 U.S.C.

§203d, and regulations promulgated thereunder, 29 C.F.R. §791.2, NYLL §2 and the regulations

thereunder, and is jointly and severally liable with Cositas Ricas Ecuatorianas, Corp. d/b/a El

Pequeño Coffee Shop and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop.

       13.     Upon information and belief, Defendant Carlos A. Segarra owns the stocks of

Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop and Tasty Chaulafan Corp. d/b/a

El Pequeño Coffee Shop and manages and makes all business decisions including but not limited

to the amount in salary the employees will receive and the number of hours employees will work.

Juan Carlos Segarra:

       14.     Upon information and belief, Defendant Juan Carlos Segarra is an owner, officer,

director and/or managing agent of Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop

and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop located at 86-10 Roosevelt Avenue,

Jackson Heights, NY 11372.

       15.     Upon information and belief, Defendant Juan Carlos Segarra participated in its

day-to-day operations, acted intentionally and maliciously, is an employer pursuant to FLSA, 29

U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R. §791.2, NYLL §2 and the

regulations thereunder, and is jointly and severally liable with Cositas Ricas Ecuatorianas, Corp.

d/b/a El Pequeño Coffee Shop and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop.

       16.     Upon information and belief, Defendant Juan Carlos Segarra owns the stocks of

Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop and Tasty Chaulafan Corp d/b/a

El Pequeño Coffee Shop and manages and makes all business decisions including but not limited

to the amount in salary the employee will receive and the number of hours employees will work.


                                                4
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 5 of 24 PageID #: 5




                                    CORPORATE DEFENDANTS

Cositas Ricas Ecuatorianas, Corp.

       17.       Upon information and belief, Corporate Defendant, Cositas Ricas Ecuatorianas,

Corp., is a domestic business corporation organization and existing under the laws of the State of

New York and maintains its principal place of business, an Ecuadorian-style restaurant under the

trade name of El Pequeño Coffee Shop, located at 86-10 Roosevelt Avenue Unit #4, Jackson

Heights, NY 11372.

       18.       Upon information and belief, at all times relevant hereto, Cositas Ricas

Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop, is a business or enterprise engaged in interstate

commerce employing approximately twelve (12) employees and earning gross annual sales over

Five Hundred Thousand Dollars ($500,000) as it does over Four Thousand Dollars ($4,000.00) of

sales per day.

       19.       Upon information and belief, at all relevant times hereto, Cositas Ricas

Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop, have been and continue to be “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce”, within the

meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 203 as it purchases and sells food

products purchased outside the State of New York and internationally

       20.       Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop, constitutes an

enterprise within the meaning of the FLSA, 29 U.S.C § 203(r).

       21.       Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop, has been

Plaintiff’s employer within the meaning of the New York State Labor Law (“NYLL”) § 2, 190,

and 651.




                                                5
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 6 of 24 PageID #: 6




Tasty Chaulafan Corp.

       22.     Upon information and belief, Corporate Defendant Tasty Chaulafan Corp., is a

domestic business corporation organization and existing under the laws of the State of New York

and maintains its principal place of business, an Ecuadorian-style restaurant under the trade name

of El Pequeño Coffee Shop, located at 86-10 Roosevelt Avenue Unit, Jackson Heights, NY 11372.

       23.     Upon information and belief, at all times relevant hereto, Tasty Chaulafan Corp.

d/b/a El Pequeño Coffee Shop is a business or enterprise engaged in interstate commerce

employing approximately twelve (12) employees and earning gross annual sales over Five

Hundred Thousand Dollars ($500,000) as it does over Four Thousand Dollars ($4,000.00) of sales

per day.

       24.     Upon information and belief, at all relevant times hereto, Tasty Chaulafan Corp.

d/b/a El Pequeño Coffee Shop have been and continue to be “employers” engaged in interstate

“commerce” and/or in the production of “goods” for “commerce”, within the meaning of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C § 203 as it purchases and sells food products purchased

outside the State of New York and internationally.

       25.     Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop constitutes an enterprise

within the meaning of the FLSA, 29 U.S.C § 203(r).

       26.     Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop, has been Plaintiffs’ employer

within the meaning of the New York State Labor Law (“NYLL”) § 2, 190, and 651.

       27.     At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Cositas Ricas Ecuatorianas Corp. d/b/a El Pequeño Coffee Shop and Tasty

Chaulafan Corp d/b/a El Pequeño Coffee Shop.


                                                6
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 7 of 24 PageID #: 7




        28.    At all times relevant herein Cositas Ricas Ecuatorianas Corp. d/b/a El Pequeño

Coffee Shop and Tasty Chaulafan Corp d/b/a El Pequeño Coffee Shopwas, and continue to be, an

“enterprise engaged in commerce” within the meaning of FLSA.

        29.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

lawfully earned minimum wages and overtime compensation and failed to provide him with a

wage notice at the time of hiring in violation of the NYLL.

        30.    Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.

                                   STATEMENT OF FACTS

        31.    Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        32.    Defendants knew that the nonpayment of minimum wages, overtime pay, spread of

hours premium, and failure to provide the required wage notice at the time of hiring would

financially injure Plaintiff and similarly situated employees and violate state and federal laws.

        33.    From on or about January 1, 2003 to February 7, 2019, Plaintiff Armijos was hired

by Defendants as a cook for Defendants’ Ecuadorian-style restaurant, El Pequeño Coffee Shop

located 86-10 Roosevelt Avenue Unit #4, Jackson Heights, NY 11372 under the ownership of

Corporate Defendant Cositas Ricas Ecuatorianas, Corp..

        34.    Starting on or about January 1, 2003 until December 1, 2018, Plaintiff Armijos

worked six (6) days per week, for twelve (12) hours shifts, from 1:00 p.m. until 1:00 a.m. During

this period Plaintiff Armijos was not provided with an hour break and worked approximately

seventy-two (72) hours per week.




                                                 7
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 8 of 24 PageID #: 8




       35.     During this period, Plaintiff Armijos was paid a flat rate of $600.00, with no

overtime compensation, regardless for the total amount of hours worked.

       36.     Defendants paid Plaintiff $380.00 in check without a wage statement and the

remainder in cash.

       37.     Upon information and belief, beginning on or about December 1, 2018, El Pequeño

Coffee Shop changed corporate ownership from Cositas Ricas Ecuatorianas, Corp. to Tasty

Chaulafan Corp. and updated some of their pay practices; however, Tasty Chaulafan Corp. still

fell short of complying with Federal and New York Labor Laws.

       38.       Starting on or about December 1, 2018 until February 7, 2019, Defendants

changed Plaintiff’s schedule to work six (6) days per week from 3:00 pm until 11:00 p.m. During

this period Plaintiff was not provided with an hour break and worked approximately forty-eight

(48) hours per week.

       39.     During this time, Plaintiff was paid $15.00 an hour but was not compensated for

the overtime worked and received $600.00 as total payment in the form of $380.00 in check

without wage statement and the remainder in cash.

       40.     Plaintiff Armijos asked Defendants to be compensated for the additional eight (8)

hours of overtime he was working but was told that money was being held for tax purposes.

       41.     On or about January 1, 2019 Defendants began paying Plaintiff his full $600.00 in

check but did not account for his total forty-eight (48) hours worked.

       42.     Although Defendants began paying Plaintiff Armijo in check, Plaintiff’s wage

statements did not comply with NYLL because it did not provide his actual hourly rate, overtime

rate, number of regular hours worked, and number of overtime hours worked.




                                                8
 Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 9 of 24 PageID #: 9




        43.     Plaintiff Armijo, unsatisfied with the explanation of his funds being withheld for

taxes without a proper accounting on his checks, continued to request his proper overtime

compensation.

        44.     Subsequent to Plaintiff’s complaints about his unpaid overtime wages, Defendants,

in an act of retaliation, took away Plaintiff Armijo’s kitchen helper, thus withdrawing his

previously allowed privileges, assigning him to more difficult duties, and demanding increased

production.

        45.     Plaintiff Armijos was not provided a written wage notice, in English and in Spanish

(the primary language identified by Plaintiff) when he was hired or anytime thereafter, including

but not limited to information about his rate of pay and basis thereof, allowances, including tip and

meals credits, if any, claimed by Defendants, and the regular pay day designated by Defendants.

        46.     During Plaintiff’s time employed by the Defendants, Plaintiff worked with

approximately ten (10) to fifteen (15) other restaurant workers and observed that they also received

their pay in check or in cash and worked. Defendants’ payment procedures were well known and

discussed amongst the restaurant workers.

        47.     Defendants did not compensate Plaintiff overtime compensation according to state

and federal laws.

        48.     Plaintiff was not compensated for New York State’s “spread of hours” premium for

shifts that lasted longer than ten (10) hours, one day each week.

        49.     Defendants retaliated against Plaintiff for exercising his rights that are protected

under Federal and New York Labor Law.

        50.     Defendants committed the following alleged acts knowingly, intentionally and

willfully.


                                                 9
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 10 of 24 PageID #: 10




        51.    Defendants knew that the nonpayment of overtime and minimum wage would

economically injure Plaintiff and the Collective Members by their violation of federal and state

laws.

        52.    While employed by Defendants, Plaintiff was not exempt under federal and state

laws requiring employers to pay employees overtime.

        53.    Defendants failed to keep full and accurate records of Plaintiff’s hours and wages.

        54.    Defendants did not provide Plaintiff and other Collective Action Members with

written notices about the terms and conditions of their employment upon hire in relation to their

rate of pay, regular pay cycle and rate of overtime pay. These notices were similarly not provided

upon Plaintiff and other Collective Members’ pay increase(s).

                         COLLECTIVE ACTION ALLEGATIONS

        55.    Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA minimum wage or the New York State minimum wage to Plaintiff or other

similarly situated employees.

        56.    Defendants knowingly and willfully operated their business with a policy of not

paying the New York State unpaid “Spread of Hours” premium to Plaintiff and other similarly

situated employees.

        57.    Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff and other similarly situated employees either the FLSA overtime rate (of time and

one-half), or the New York State overtime rate (of time and one-half), in violation of the FLSA

and New York Labor Law and the supporting federal and New York State Department of Labor

Regulations.




                                               10
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 11 of 24 PageID #: 11




        58.     Defendants knowingly and willfully operated their business with a policy of not

paying the New York State “spread of hours” premium to Plaintiffs and other similarly situated

employees.

        59.     Plaintiff brings this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants at their restaurant location

for up to the last three (3) years, through entry of judgment in this case (the “Collective Action

Period”) and whom failed to receive minimum wages, spread-of-hours pay, and/or overtime

compensation for all hours worked in excess of forty (40) hours per week (the “Collective Action

Members”), and have been subject to the same common decision, policy, and plan to not provide

required wage notices at the time of hiring, in contravention to federal and state labor laws.

        60.     Upon information and belief, the Collection Action Members are so numerous the

joinder of all members is impracticable. The identity and precise number of such persons are

unknown, and the facts upon which the calculations of that number may be ascertained are

presently within the sole control of the Defendants. Upon information and belief, there are more

than ten (10) Collective Action Members, who have worked for or have continued to work for the

Defendants during the Collective Action Period, most of whom would not likely file individual

suits because they fear retaliation, lack adequate financial resources, access to attorneys, or

knowledge of their claims. Therefore, Plaintiff submits that this case should be certified as a

collection action under the FLSA, 29 U.S.C. §216(b).

        61.     Plaintiff will fairly and adequately protect the interests of the Collective Action

Members and have retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.


                                                   11
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 12 of 24 PageID #: 12




       62.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this collective that

would as a practical matter be dispositive of the interest of the other members not party to the

adjudication, or subsequently impair or impede their ability to protect their interests.

       63.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

       64.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds

generally applicable to all members. Among the questions of fact common to Plaintiff and other

Collective Action Members are:

   a. Whether the Defendants employed Collective Action members within the meaning of the

       FLSA;

   b. Whether the Defendants failed to pay the Collective Action Members the minimum wage

       in violation of the FLSA and the regulations promulgated thereunder;

   c. Whether the Defendants failed to pay the Collective Action Members spread of hours

       payment for each day an employee worked over 10 hours;




                                                 12
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 13 of 24 PageID #: 13




    d. Whether the Defendants failed to pay the Collective Action Members overtime wages for

        all hours worked above forty (40) each workweek in violation of the FLSA and the

        regulation promulgated thereunder;

    e. Whether the Defendants failed to pay the Collective Action Members spread of hours

        payment for each day an employee worked over 10 hours;

    f. Whether the Defendants failed to provide the Collective Action Members with a wage

        notice at the time of hiring as required by the NYLL;

    g. Whether the Defendants’ violations of the FLSA are willful as that term is used within the

        context of the FLSA; and,

    h. Whether the Defendants are liable for all damages claimed hereunder, including but not

        limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

        and attorneys’ fees.

        65.     Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

        66.     Plaintiff and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                    STATEMENT OF CLAIM

                                           COUNT I
                [Violations of the Fair Labor Standards Act—Minimum Wage
                 Brought on behalf of the Plaintiffs and the FLSA Collective]

        67.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        68.     At all relevant times, upon information and belief, Defendants have been, and

continue to be, “employers” engaged in interstate “commerce” and/or in the production of “goods”


                                                 13
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 14 of 24 PageID #: 14




for “commerce,” within the meaning of the FLSA, 29 U.S.C. §§206(a) and §§207(a). Further,

Plaintiffs are covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

        69.     At all relevant times, Defendants employed “employees” including Plaintiff, within

the meaning of FLSA.

        70.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

        71.     The FLSA provides that any employer engaged in commerce shall pay employees

the applicable minimum wage. 29 U.S.C. § 206(a).

        72.     At all relevant times, Defendants had a policy and practice of refusing to pay the

statutory minimum wage to Plaintiff, and the collective action members, for some or all of the

hours they worked.

        73.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§206 shall be liable to the employees affected in the amount of their unpaid minimum

compensation, and in an additional equal amount as liquidated damages.

        74.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiffs and Collective Action members.

                                          COUNT II
                     [Violation of New York Labor Law—Minimum Wage
                                 Brought on behalf of Plaintiffs]

        75.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.




                                                 14
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 15 of 24 PageID #: 15




        76.     At all relevant times, Plaintiff was employed by Defendants within the meaning of

New York Labor Law §§2 and 651.

        77.     Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay the minimum wage shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the total of such under-payments found to be due the employee.

        78.     Defendants knowingly and willfully violated Plaintiff’s rights by failing to pay

them minimum wages in the lawful amount for hours worked.




                                           COUNT III
                 [Violations of the Fair Labor Standards Act—Overtime Wage
                  Brought on behalf of the Plaintiffs and the FLSA Collective]

        79.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        80.     The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

        81.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

        82.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the FLSA.


                                                 15
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 16 of 24 PageID #: 16




       83.     At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek, which

violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C.

§§207(a)(1) and 215(a).

       84.     The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.

       85.     Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’s and

FLSA Collectives’ labor.

       86.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Members the statutory overtime

rate of time and one half for all hours worked in excess of forty (40) per week when they knew or

should have known such was due and that failing to do so would financially injure Plaintiffs and

Collective Action Members.

                                        COUNT IV
                     [Violation of New York Labor Law—Overtime Pay]

       87.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       88.     Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

pay proper overtime compensation shall be liable, in addition to the amount of any underpayments,

for liquidated damages equal to the total of such under-payments found to be due the employee.




                                                16
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 17 of 24 PageID #: 17




        89.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the NYLL.

        90.     Defendants’ failure to pay Plaintiff and the FLSA Collective was not in good faith.

                                            COUNT V
                     [Violation of New York Labor Law—Spread of Hour Pay]

        91.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        92.     The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§190, et seq., and §§650,

et seq., and New York State Department of Labor regulations §146-1.6.

        93.     Defendants’ failure to pay Plaintiff and FLSA Collective spread-of-hours pay was

not in good faith.

                                      COUNT VI
       [Violation of New York Labor Law—Time of Hire Wage Notice Requirement]

        94.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        95.     The Defendants failed to furnish to the Plaintiff at the time of hiring a notice

containing the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer in

accordance with section one hundred ninety-one of this article; the name of the employer; any

“doing business as” names used by the employer; the physical address of the employer’s main

office or principal place of business, and a mailing address if different; the telephone number of

the employer, and anything otherwise required by law; in violation of the NYLL, § 195(1).


                                                 17
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 18 of 24 PageID #: 18




       96.     Due to the defendants’ violation of the NYLL, § 195(1) Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).

                                      COUNT VII
          [Violation of New York Labor Law—New York Pay Stub Requirement]

       97.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       98.     The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL §198-1(d).

       99.     Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of Plaintiff and did not provide the pay stub on or after

each Plaintiff’s payday.

       100.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for Plaintiff for costs and attorneys’ fees pursuant to New York Labor Law N.Y. Lab. Law

§198(1-d).

                                               COUNT VIII
                           [Violation of Fair Labor Standards Act – Retaliation]

       101.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       102.    Defendants willfully and unlawfully retaliated against Plaintiff for his exercise of

protected activities, namely, his complaining of not being compensated for the additional hours of

overtime. In retaliating against Plaintiff, Defendants knowingly acted in deliberate disregard of his


                                                 18
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 19 of 24 PageID #: 19




rights.

          103.   Defendants conduct violated the FLSA §215.

          104.   As a direct and proximate consequence of the Defendants’ intentional, unlawful

and outrageous conduct Plaintiff has suffered and continues to suffer damages including, but not

limited to, humiliation and mental distress, pain and suffering.



                                              COUNT IX
                            [Violation Of New York Labor Law – Retaliation]

          105.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          106.   Defendants willfully and unlawfully retaliated against Plaintiff for his exercise of

protected activities, namely, the complaints about not being compensated for overtime.

          107.   In retaliating against plaintiffs, Defendants knowingly acted in deliberate disregard

of Plaintiff’s rights.

          108.   Defendants’ conduct violated the New York Labor Law §215.

          As a direct and proximate consequence of the Defendants’ intentional, unlawful and

discriminatory employment policies and practices Plaintiff suffered and continues to suffer

damages including, but not limited to, humiliation and mental distress, pain and suffering.

                                          Prayer for Relief

          WHEREFORE, Plaintiff, on behalf of himself and the FLSA collective members,

respectfully requests that this court enter a judgment providing the following relief:

          a)     Authorizing Plaintiff at the earliest possible time to give notice of this collective

action, or that the court issue such notice, to all persons who are presently, or have been employed



                                                  19
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 20 of 24 PageID #: 20




by defendants as non-exempt employees. Such notice shall inform them that the civil notice has

been filed, of the nature of the action, of their right to join this lawsuit if they believe they were

denied proper hourly compensation and overtime wages;

       b)      Certification of this case as a collective action pursuant to FLSA;

       c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his counsel to represent the Collective

Action Members;

       d)      A declaratory judgment that the practices complained of herein are unlawful under

FLSA and New York Labor Law;

       e)      An injunction against Cositas Ricas Ecuatorianas Corp., d/b/a El Pequeño Coffee

Shop and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by law,

from engaging in each of unlawful practices and policies set forth herein;

       f)      An award of unpaid minimum wages due to Plaintiff under the FLSA and New

York Labor Law, plus compensatory and liquidated damages in the amount of twenty five percent

under NYLL §§190 et seq., §§650 et seq., and one hundred percent after May 1, 2011 under NY

Wage Theft Prevention Act, and interest;

       g)      An award of unpaid overtime wages due under FLSA and New York Labor Law,

plus compensatory and liquidated damages in the amount of twenty five percent under NYLL

§§190 et seq., §§650 et seq., and one hundred percent after May 1, 2011 under NY Wage Theft

Prevention Act, and interest;


                                                 20
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 21 of 24 PageID #: 21




       h)     An award of unpaid “spread of hours” premium due under the New York Labor

Law;

       i)     An award of damages for Defendants’ failure to provide wage notice at the time of

hiring as required under the New York Labor Law.

       j)     An award of liquidated and/or punitive damages as a result of Defendants’ knowing

and willful failure to pay minimum wages, and overtime compensation pursuant to 29 U.S.C. §216;

       k)     An award of liquidated and/or punitive damages as a result of Defendants’ willful

failure to pay minimum wages, “spread of hours” premium, and overtime compensation pursuant

to New York Labor Law;

       l)     An award for lost wages, front pay, compensatory damages, punitive damages,

prejudgment and post-judgment interest and attorney’s fees and costs as a result of Defendants’

violations of FLSA and NYLL’s anti-retaliation provisions.

       m)     An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

       n)     The cost and disbursements of this action;

       o)     An award of prejudgment and post-judgment fees;

       p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent, as required by NYLL §198(4); and

       q)     Such other and further legal and equitable relief as this Court deems necessary, just,

and proper.




                                               21
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 22 of 24 PageID #: 22




Dated: Flushing, New York                  HANG & ASSOCIATES, PLLC
      May 15, 2019
                                     By:   /s/ Lorena P. Duarte
                                           Lorena P. Duarte, Esq.
                                           136-20 38th Ave., Suite #10G
                                           Flushing, New York 11354
                                           Telephone: (718) 353-8522
                                           Email: lduarte@hanglaw.com
                                           Attorneys for Plaintiff




                                     22
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 23 of 24 PageID #: 23




        EXHIBIT 1




                                     23
Case 1:19-cv-02893-FB-JO Document 1 Filed 05/15/19 Page 24 of 24 PageID #: 24




                                     24
